PER CURIAM:
Antonio G. Douglas seeks to appeal the district court’s order dismissing as successive his 28 U.S.C. § 2255 (2000) motion. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of *671appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of his constitutional claims is debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). As Douglas notes, the present motion is not successive because his prior § 2255 motion was dismissed without prejudice. See In re Goddard, 170 F.3d 435, 438 (4th Cir.1999). However, because the claims in Douglas’ second § 2255 motion are foreclosed by our decision in United States v. Morris, 429 F.3d 65 (4th Cir.2005), Douglas has not made the requisite showing under § 2253(c)(2). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED